            Case 1:17-cv-06222-GHW Document 197 Filed 09/15/20 Page 1 of 1


                                                                                                US D C S D N Y
                                                                                                D OC U ME NT
U NI T E D S T A T E S DI S T RI C T C O U R T                                                  E L E C T R O NI C A L L Y FI L E D
S O U T H E R N DI S T RI C T O F N E W Y O R K                                                 D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 ------------------------------------------------------------- X                                D A T E FI L E D: 9 / 1 5 / 2 0 2 0
                                                                    :
 M C G R A W- HI L L G L O B A L E D U C A TI O N                   :
 H O L DI N G S, L L C, P E A R S O N E D U C A TI O N, :
 I N C., a n d C E N G A G E L E A R NI N G, I N C.,                :
                                                                    :
                                                                    :                           1: 1 7 -c v -6 2 2 2 -G H W
                                        Pl ai ntif fs,
                                                                    :
                               v.                                   :                                    OR DER
                                                                    :
 J O R G E L. T U R CI O S a n d P E D R O A.                       :
 T U R CI O S .                                                     :
                                                                    :
                                                 D ef e n d a nts. :
  ------------------------------------------------------------ X
G R E G O R Y H. W O O D S , Unit e d St at es Distri ct Ju       - d g e:

          O n Se pt e m b er 15, 20 2 0, th e C o urt ent er e d a c o ns e nt ju d g m e nt a nd p er m a n e nt inj u n cti o n

a g ai nst D ef e n d a nts J or g e L. T ur ci os a n d P e dr o A. T ur ci os ( t h e “ O r d er”).     D kt. N o. 1 9 4.

N ot wit hst a n di n g th e pr o visi o n of t h e Or d er w hi c h pr o vi d es t h at it “s hall b e de e m e d to ha v e be e n

ser v e d u p o n th e D ef e n d a nts at th e ti m e of its ex e c uti o n by this Co urt, ” Pl ai ntiff s ar e dir e ct ed to

ser v e a c o p y of t h e Or d er o n e a c h D ef e n d a nt a n d t o fil e pr o of of s er vi c e.

          S O O R D E R E D.

D at e d: S e pt e m b er 1 5 , 2 0 2 0
                                                                             __________________________________
                                                                                    G R E G O R Y H. W O O D S
                                                                                   U nit e d St at es Distri ct J u d g e
